UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4032


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GEORGE THOMAS POTTS, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:12-cr-00237-TDS-1)


Submitted:   July 5, 2013                 Decided:   July 17, 2013


Before SHEDD, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, William C. Ingram,
Jr., First Assistant Federal Public Defender, Greensboro, North
Carolina, for Appellant.    Kyle David Pousson, OFFICE OF THE
UNITED   STATES  ATTORNEY,  Greensboro,   North   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               George Thomas Potts, Jr., pled guilty pursuant to a

plea agreement to one count of possession of a firearm by a

convicted       felon,     in    violation         of     18    U.S.C.        §§ 922(g)(1),

924(a)(2) (2006).          The district court determined that Potts was

an armed career criminal, calculated his Guidelines range under

the   U.S.     Sentencing       Guidelines        Manual       (2011)    at     180    to   188

months’      imprisonment,        and     sentenced            him    to       180     months’

imprisonment.       On appeal, counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), stating that there

are no meritorious issues for appeal, but questioning whether

the district court reversibly erred in accepting Potts’ guilty

plea and abused its discretion in imposing sentence.                                 Potts has

filed a pro se supplemental brief.                      The Government declined to

file a brief.      We affirm.

               Because Potts did not move in the district court to

withdraw his guilty plea, the adequacy of the Fed. R. Crim. P.

11 hearing is reviewed for plain error only.                            United States v.

Martinez, 277 F.3d 517, 524–26 (4th Cir. 2002).                            To demonstrate

plain error, a defendant must show: (1) there was error; (2) the

error    was    plain;   and     (3)    the   error       affected       his     substantial

rights.        United    States    v.    Olano,         507    U.S.   725,     732     (1993).

In the    guilty    plea    context,      a       defendant      meets     his    burden    to

establish that a plain error affected his substantial rights by

                                              2
showing a reasonable probability that he would not have pled

guilty     but       for    the       Rule      11       omission.          United      States      v.

Massenburg, 564 F.3d 337, 343 (4th Cir. 2009).

               Our     review         of    the      transcript       of     the      guilty     plea

hearing        leads       us        to     conclude        that      the       district        court

substantially complied with the mandates of Rule 11 in accepting

Potts’ guilty plea and that the court’s omission did not affect

Potts’ substantial rights.                      Critically, the transcript reveals

that     the     district         ensured         the      plea     was     supported       by      an

independent       basis         in    fact      and       that    Potts     entered       the     plea

knowingly        and       voluntarily            with      an     understanding           of     the

consequences.          United States v. DeFusco, 949 F.2d 114, 116, 120

(4th Cir. 1991).            Accordingly, we discern no plain error in the

district court’s acceptance of Potts’ guilty plea.

               Turning to Potts’ 180-month sentence, we review it for

reasonableness             “under           a      deferential             abuse-of-discretion

standard.”        Gall v. United States, 552 U.S. 38, 41, 51 (2007).

This     review        entails            appellate        consideration           of    both      the

procedural       and       substantive            reasonableness           of    the      sentence.

Id. at     51.         In       determining              procedural       reasonableness,          we

consider       whether      the       district           court    properly       calculated       the

defendant’s          advisory         Guidelines          range,     gave       the     parties    an

opportunity to argue for an appropriate sentence, considered the

18 U.S.C. § 3553(a) (2006) factors, selected a sentence based on

                                                     3
clearly erroneous facts, and sufficiently explained the selected

sentence.         Id.     at    49–51.             If    the   sentence           is    free        of

“significant      procedural          error,”       we    review    it      for    substantive

reasonableness,         “tak[ing]       into       account       the     totality           of    the

circumstances.”          Id. at 51.             If the sentence is within the

properly calculated Guidelines range, we apply a presumption on

appeal     that     the         sentence        is        substantively            reasonable.

United States v. Mendoza-Mendoza, 597 F.3d 212, 217 (4th Cir.

2010).     Such a presumption is rebutted only if the defendant

shows “that the sentence is unreasonable when measured against

the    § 3553(a)        factors.”            United       States       v.    Montes-Pineda,

445 F.3d    375,    379       (4th    Cir.    2006)       (internal         quotation            marks

omitted).

            In this case, the district court correctly determined

that Potts was an armed career criminal, correctly calculated

and    considered       the    advisory      Guidelines        range,        heard          argument

from    counsel,    and        gave    Potts       the     opportunity        to        allocute.

The court explained that the within-Guideline sentence of 180

months’ imprisonment was warranted in light of the nature and

circumstances           of      Potts’          offense,           his       history              and

characteristics,         and     the    need        for    the     sentence            to    afford

adequate deterrence to criminal conduct.                           Neither counsel nor

Potts offers any grounds to rebut the presumption on appeal that

the    within-Guidelines             sentence       is    substantively            reasonable.

                                               4
Accordingly, we conclude that the district court did not abuse

its discretion in sentencing Potts.

            Finally, in accordance with Anders, we have reviewed

the issues raised in Potts’ pro se supplemental brief and the

entire record in this case and have found no meritorious issues

for appeal.      We therefore affirm the district court’s judgment.

This court requires that counsel inform Potts, in writing, of

the right to petition the Supreme Court of the United States for

further review.     If Potts requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may   move    in    this   court    for    leave    to   withdraw   from

representation.     Counsel’s motion must state that a copy thereof

was served on Potts.

            We dispense with oral argument because the facts and

legal    contentions     are    adequately      presented      in   the   materials

before    this   court   and    argument      would   not     aid   the   decisional

process.

                                                                            AFFIRMED




                                         5